Citation Nr: 1341629	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and an anxiety disorder.  

2.  Entitlement to an increased disability rating in excess of 20 percent for lumbosacral strain with lumbar spine degenerative spondylosis.  

3.  Entitlement a higher initial disability rating in excess of 10 percent for left lower extremity L4-S1 sensory radiculopathy with foot involvement.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1979 to March 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA RO in Lincoln, Nebraska, which, in pertinent part, recharacterized the Veteran's service-connected lumbosacral spine disability as lumbosacral strain with lumbar spine degenerative spondylosis and lower extremity radiculopathy, increased the evaluation for that disability from 10 to 20 percent, and effectuated the award as of April 19, 2007.  The December 2008 rating decision also determined that new and material evidence had not been received to reopen service connection for PTSD.  In January 2009, the Veteran entered a notice of disagreement with the rating.  

In May 2009, the RO in Lincoln, Nebraska, assigned a separate 10 percent disability rating for the left lower extremity L4-S1 radiculopathy with foot involvement and effectuated the award as of April 19, 2007.  (The May 2009 statement of the case erroneously referred to the separate rating as being only a 0 percent rating.)

In March 2011, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge.  In March 2011, the Veteran informed VA that he had moved to Nevada.  The Veteran's record was subsequently transferred to the Reno, Nevada Regional Office (RO).  In July 2011, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

In September 2011, the Board determined that new and material evidence had not been received to reopen service connection for PTSD and remanded the issues of the evaluations of the service-connected lumbosacral spine and left lower extremity disabilities to the RO for additional action.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted the Parties' Joint Motion for Remand; vacated that portion of the September 2011 Board decision which determined that new and material evidence had not been received to reopen service connection for PTSD; and remanded the Veteran's appeal to the Board for additional action.  

In July 2012, the Board determined that new and material evidence had been received to reopen service connection for PTSD and denied the claim on the merits.  The Veteran subsequently appealed to the Court.  In March 2012, the Court granted the Parties' Joint Motion for Remand; vacated that portion of the July 2012 Board decision which denied service connection for PTSD on the merits; and remanded the Veteran's appeal to the Board for additional action.  

In May 2013, the RO denied service connection for an anxiety disorder and a TDIU.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD and anxiety disorder.  Including all diagnosed psychiatric disorders as part of the service connection claim for psychiatric disorders is in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of the increased rating for the service-connected lumbosacral spine disability and higher initial rating for the left lower extremity disability are REMANDED to the RO.  


FINDINGS OF FACT

1.  Lumbar spine trauma residuals consistent with the Veteran's subjective history of in-service personal assaults have been diagnosed on VA orthopedic examination.  

2.  PTSD has been diagnosed as proximately due to the Veteran's traumatic experiences including physical assaults during his period of Army training.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473(2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for PTSD; therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

Service Connection for PTSD

The Veteran asserts that service connection for PTSD is warranted as the result of his in-service physical abuse by several Army drill instructors.  The Veteran's representative has contended that a 2003 VA examiner's opinion as to the possibility of traumatic origin, which was based on the Veteran's report of assault by sergeants during service, and VA's grant of service connection for a back disability are proof of the occurrence of in-service personal assault that also caused the Veteran's PTSD.

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed in-service stressor occurred.  A claim for PTSD based on allegations of in-service personal assault may be corroborated by evidence from sources other than the Veteran's service documentation.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).  

The service treatment records make no reference to PTSD or other acquired psychiatric disorders.  The Army service personnel records note multiple infractions including fighting in the barracks and elsewhere and making threatening remarks to a counseling sergeant.  

At a September 2003 VA spine examination, the Veteran reported that he had been "jumped by his drill sergeants" during active service and sustained recurrent back trauma residuals.  The VA examiner concluded that contemporaneous X-ray studies of the spine were consistent with "atypical-type trauma" and there was reasonable doubt as to whether the Veteran's lumbar spine disorder was "a continuation of his incident while in the military."  

The Parties' 2013 Joint Motion for Remand agreed that service connection for lumbosacral strain had been established based the September 2003 VA examination findings found to be consistent with an in-service physical assault, and the VA examination report, therefore, was "the type of evidence that may corroborate Appellant's account of experiencing an in-service stressor."  At a July 2012 VA PTSD examination, the Veteran was diagnosed with PTSD due to "history of trauma during military service (psychological and physical abuse during boot camp training)."  

In light of the Parties' 2013 Joint Motion for Remand agreement that the September 2003 VA examination findings and opinion based on report of in-service assault by the Veteran show the occurrence of in-service assault, and the diagnosis of PTSD based on the assumption that the in-service assault occurred as described by the Veteran, the Board concludes that these agreed upon values assigned to the evidence warrant the grant of service connection for PTSD.    

The Board notes that the issue of service connection for an anxiety disorder has been raised during the pendency of the instant appeal.  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) categorizes PTSD as an anxiety disorder.  The symptoms of anxiety and depression are recognized and rated as PTSD symptoms.  Therefore, the Board concludes that the award of service connection for PTSD encompasses the diagnosis, symptoms, and impairment claimed for service connection for an anxiety disorder.  See 38 C.F.R. § 4.130 (2013) (the rating criteria for anxiety disorder and PTSD are the same, and all psychiatric disabilities are to be rated together).  VA is precluded from compensating a veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  See 38 C.F.R. § 4.14 (2013) (VA's anti-pyramiding provision which prohibits the rating of the same disability under various diagnoses); Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a separate rating may be granted for a "distinct and separate" disability, that is, "when none of the symptomatology . . . is duplicative . . . or overlapping"); Brady v. Brown, 4 Vet. App. 203, 206 (1993) (holding that compensating a claimant twice for the same symptomatology "would over compensate the claimant for the actual impairment of his earning capacity").  


ORDER

Service connection for PTSD is granted.  


REMAND

Evaluations for Lumbosacral Spine and Left Lower Extremity Disabilities

In accordance with the Board's September 2011 Remand instructions, the Veteran was afforded November 2011 VA spine and peripheral nerve examinations.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflects that the Veteran complained of severe low back pain and "the examiner had not examined his low back;" would "not let C&P examiner measure [range of motion] of low back;" and exhibited "inconsistent results" on peripheral nerve testing.  The examiner commented that the Veteran's examination findings did not conform to the normal ranges of motion due to "psychological: I can't do it at all, I'm hurting, I feel like I'm 90 years old."  The examining physician made no specific findings as to the cause or validity of the Veteran's reported inability to perform lumbar spine motion testing and the inconsistent neurological findings.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Given the cited deficiencies of the November 2011 VA examination reports, the absence of findings or opinion as to the cause or validity of the Veteran's reported inability to perform any range of motion testing, and the Veteran's assertion that his lumbosacral spine has not been evaluated, the Board finds that further VA examination may be helpful in resolving the questions raised by the lumbosacral spine and left lower extremity rating appeals.  

TDIU

In May 2013, the RO denied a TDIU.  The Court has directed that when entitlement to TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the issues of the evaluations of lumbosacral strain with lumbar spine degenerative spondylosis and left lower extremity L4-S1 sensory radiculopathy with foot involvement and entitlement to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination in order to assist in determining the current nature and severity of the service-connected lumbosacral strain with lumbar spine degenerative spondylosis and left lower extremity L4-S1 sensory radiculopathy with foot involvement.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If the Veteran is unable to perform range of motion and/or sensory testing, the examiner should specifically state the cause of such inability.  

The examiner should identify the limitation of activity imposed by the Veteran's lumbosacral spine and left lower extremity disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his lumbosacral spine and left lower extremity should be noted and described.  If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis. If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should assess the occupational impact or limitations of the Veteran's lumbosacral spine and left lower extremity disabilities.  
 
A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Readjudicate the evaluations of lumbosacral strain with lumbar spine degenerative spondylosis and left lower extremity L4-S1 sensory radiculopathy with foot involvement and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and to participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


